PER CURIAM.
Appellants, Florida Police Benevolent Association, Inc. and Pinellas County Police Benevolent Association, Inc., appeal a final judgment permanently enjoining them from soliciting for charitable purposes without having a current valid permit from the Pinellas County Charitable Solicitations Board and permanently enjoining them from conducting or making any solicitations by telephone that violate Pinellas County Ordinance No. 72-12.
Inasmuch as both appellants and appellee, Pinellas County, had entered into a joint stipulation, which was also confirmed by order of the court prior to trial, that appellant, Pinellas County Police Benevolent Association, Inc., be dropped as a party to this action, we REVERSE and VACATE so much of the final judgment as purports to enjoin or otherwise apply to said organization. See Florida Rules of Civil Procedure 1.030(d) and 1.250(b).
In all other respects, the final judgment is AFFIRMED.
HOBSON, Acting C. J., and OTT and RYDER, JJ., concur.